Citation Nr: 1202891	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-27 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period from January 26, 2008 to January 24, 2009 based on income for the year 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was not eligible for treatment in VA's healthcare system without a copayment requirement as of January 26, 2008.

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Chicago, Illinois Regional Office; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's attributable income for 2007, the calendar year preceding his application for treatment in the VA healthcare system without a copayment requirement, exceeds the income threshold for entitlement to such treatment for the period from January 26, 2008 to January 24, 2009.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA's healthcare system without a copayment requirement for the period from January 26, 2008 to January 24, 2009 have not been met. 38 U.S.C.A. §§ 1710 , 1722 (West 2002); 38 C.F.R. §§ 17.36 , 17.38, 17.47 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, any duties to notify and assist that may be imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Copayments

The Veteran asserts that he should be afforded treatment within the VA healthcare system without the requirement that he make copayments.  Generally, a Veteran must be enrolled in the VA healthcare system as a condition for receiving the medical benefits package set forth in 38 C.F.R. § 17.38 (2011).  A Veteran enrolled in the VA healthcare system and who, if required by law to do so, has agreed to make any applicable copayment is eligible for VA hospital and outpatient care as provided in the medical benefits package set forth in 38 C.F.R. § 17.38.  The provisions of 38 C.F.R. § 17.36  direct that:

(b) Categories of Veterans eligible to be enrolled.  The Secretary will determine which categories of Veterans are eligible to be enrolled based on the following order of priority: 

(1) Veterans with a singular or combined rating of 50 percent or greater based on one or more service-connected disabilities or unemployability. 

(2) Veterans with a singular or combined rating of 30 percent or 40 percent based on one or more service-connected disabilities. 

(3) Veterans who are former prisoners of war; Veterans awarded the Purple Heart; Veterans with a singular or combined rating of 10 percent or 20 percent based on one or more service-connected disabilities; Veterans who were discharged or released from active military service for a disability incurred or aggravated in the line of duty; Veterans who receive disability compensation under 38 U.S.C. 1151; Veterans whose entitlement to disability compensation is suspended pursuant to 38 U.S.C. 1151, but only to the extent that such Veterans' continuing eligibility for that care is provided for in the judgment or settlement described in 38 U.S.C. 1151; Veterans whose entitlement to disability compensation is suspended because of the receipt of military retired pay; and Veterans receiving compensation at the 10 percent rating level based on multiple noncompensable service-connected disabilities that clearly interfere with normal employability. 

(4) Veterans who receive increased pension based on their need for regular aid and attendance or by reason of being permanently housebound and other Veterans who are determined to be catastrophically disabled by the Chief of Staff (or equivalent clinical official) at the VA facility where they were examined. 

(5) Veterans not covered by paragraphs (b)(1) through (b)(4) of this section who are determined to be unable to defray the expenses of necessary care under 38 U.S.C. 1722(a). 

(6) Veterans of the Mexican border period or of World War I; Veterans solely seeking care for a disorder associated with exposure to a toxic substance or radiation, for a disorder associated with service in the Southwest Asia theater of operations during the Gulf War, or for any illness associated with service in combat in a war after the Gulf War or during a period of hostility after November 11, 1998, as provided and limited in 38 U.S.C. 1710(e); and Veterans with 0 percent service-connected disabilities who are nevertheless compensated, including Veterans receiving compensation for inactive tuberculosis. 

(7) Veterans who agree to pay to the United States the applicable copayment determined under 38 U.S.C. 1710(f)  and 1710(g) if their income for the previous year constitutes "low income" under the geographical income limits established by the U.S. Department of Housing and Urban Development for the fiscal year that ended on September 30 of the previous calendar year.  For purposes of this paragraph, VA will determine the income of Veterans (to include the income of their spouses and dependents) using the rules in §§ 3.271, 3.272, 3.273, and 3.276.  After determining the Veterans' income and the number of persons in the Veterans' family (including only the spouse and dependent children), VA will compare their income with the current applicable "low-income" income limit for the public housing and section 8 programs in their area that the U.S. Department of Housing and Urban Development publishes pursuant to 42 U.S.C. 1437a(b)(2).  If the Veteran's income is below the applicable "low-income" income limits for the area in which the Veteran resides, the Veteran will be considered to have "low income" for purposes of this paragraph.  To avoid a hardship to a Veteran, VA may use the projected income for the current year of the Veteran, spouse, and dependent children if the projected income is below the "low income" income limit referenced above.  This category is further prioritized into the following subcategories: 

(i) Noncompensable zero percent service-connected Veterans who are in an enrolled status on a specified date announced in a Federal Register document promulgated under paragraph (c) of this section and who subsequently do not request disenrollment; 

(ii) Nonservice-connected Veterans who are in an enrolled status on a specified date announced in a Federal Register document promulgated under paragraph (c) of this section and who subsequently do not request disenrollment; 

(iii) Noncompensable zero percent service-connected Veterans not included in paragraph (b)(7)(i) of this section; and 

(iv) Nonservice-connected Veterans not included in paragraph (b)(7)(ii) of this section. 

38 C.F.R. § 17.36  (West 2002 & Supp. 2011). 

VA is required to furnish hospital care and medical services to any Veteran who is unable to defray the expenses of necessary care as determined under 38 U.S.C.A. § 1722(a) (West 2002); 38 U.S.C.A. §§ 1710(a)(2)(G) (West 2002).  A Veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(e)(3) (West 2002). 

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income are made for determining eligibility for pension.  38 C.F.R. §§ 3.271, 3.272  (2011). 

The term attributable income means income of a Veteran for the calendar year preceding application for care, determined in the same manner as the manner in which a determination is made of the total amount of income by which the rate of pension for such Veteran would be reduced if such Veteran were eligible for pension under that section.  38 U.S.C.A. § 1722(f)(1) (West 2002); 38 C.F.R. § 17.47(d)(4) (2011).  Effective January 1, 2007, the National Means Test income threshold for a nonservice-connected Veteran with zero dependents was $28,429.00. 

In this case, the Veteran was previously found to be exempt from VA copayment requirements.  To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  On May 15, 2008, the Veteran completed a VA Form 10-10EZR and reported that his income was below the Means Test Threshold criteria, rendering him eligible for cost-free medical care. 

Thereafter, information obtained via the Income Verification Match (IVM) process appeared to indicate that the Veteran's gross household income for 2007 exceeded the applicable threshold for cost-free care.  In a November 2009 letter, the Veteran was notified of this discrepancy and allowed an opportunity to correct and verify his reported income and assets for calendar year 2007.  The Veteran did not respond to this letter.  Subsequently, the Veteran's eligibility status was converted to Geographic Means Test Copay Required.

At no time has the Veteran disputed the income information obtained via the IVM process.  He has not asserted that his gross household income is lower than the applicable threshold for cost-free care.  Rather, in various points of contact and in his April 2011 Board hearing, the Veteran has asserted his entitlement to cost-free care on the basis that his expenses exceed his income.

While sympathetic to the Veteran's position, the Board observes that eligibility for cost-free VA medical care is predicated on attributable income.  For the purposes of determining eligibility for cost-free VA health care, all payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1722(f) (West 2002); 38 C.F.R. §§ 3.271(a), 17.47(d)(4) (2011).  Moreover, VA defines salary as the gross amount of earning or wages earned before any deductions are made for items such as taxes, insurance, retirement plans, and social security.  38 C.F.R. § 3.271(b) (2011).  Further, while unreimbursed medical expenses may be excluded from attributable income, to a certain extent, the Veteran in this case has not presented verification of out-of-pocket medical expenses to show that sufficient expenses were paid, and not reimbursed, during the period in question.  38 C.F.R. § 3.272(g) (2011).  As such, the evidence of record obtained through the IVM process indicates that the Veteran's attributable income for 2007 exceeded the applicable threshold for cost-free care.

The Veteran has also asserted his entitlement to cost-free care on the basis that he has previously been granted numerous waivers from the Committee on Waivers and Compromises for prior debts.  However, the Board notes that the granting of waivers comprise separate issues subject to different regulations and are not germane to the issue decided in the present appeal.

In sum, the Board finds that the evidence of record establishes that the Veteran's attributable income for 2007 exceeded the applicable National Means Test income threshold for a Veteran with no dependents.  Accordingly, he is not eligible for treatment in VA's healthcare system without a copayment requirement for the period from January 26, 2008 to January 24, 2009, and his eligibility status was properly adjusted by the HEC.  As the law, and not the evidence of record, is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In any event, the preponderance of the evidence is against the Veteran's claim for treatment without a copayment and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period from January 26, 2008 to January 24, 2009 based on income for the year 2007 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


